Exhibit THIS NOTE AND THE SECURITIES INTO WHICH THIS NOTE IS CONVERTIBLE HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED EXCEPT (I) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR (II) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, BUT ONLY UPON LENDER FIRST HAVING OBTAINED A WRITTEN OPINION OF BORROWER’S COUNSEL, OR OTHER COUNSEL ACCEPTABLE TO BORROWER, THAT THE PROPOSED DISPOSITION IS CONSISTENT WITH ALL APPLICABLE PROVISIONS OF THE SECURITIES ACT AND ANY APPLICABLE “BLUE SKY” OR OTHER SIMILAR SECURITIES LAW. CONVERTIBLE REVOLVING PROMISSORY NOTE $15,000,000 June 15, Denver, Colorado THIS CONVERTIBLE REVOLVING PROMISSORY NOTE (the “Note”) is executed and delivered under and pursuant to the terms of that certain First Amendment of even date herewith (the “Amendment”) to the
